         Case 1:20-cv-01016-CCC Document 14 Filed 09/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEVON MARGARYAN,                              :   CIVIL ACTION NO. 1:20-CV-1016
                                              :
                     Plaintiff                :   (Judge Conner)
                                              :
              v.                              :
                                              :
ANGELA HOOVER, et al.,                        :
                                              :
                     Defendants               :

                                         ORDER

       AND NOW, this 23rd day of September, 2020, upon consideration of the

report (Doc. 9) of Magistrate Martin C. Carlson, recommending that we dismiss the

above-captioned action for failure to comply with court orders under Federal Rule

of Civil Procedure 41(b), see FED. R. CIV. P. 41(b), specifically citing plaintiff’s failure

to comply with the court’s direction to file a proper complaint and motion for leave

to proceed in forma pauperis, (see Doc. 9; see also Docs. 4, 5), and it appearing that

plaintiff has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court

noting that the failure of a party to timely object to a magistrate judge’s conclusions

“may result in forfeiture of de novo review at the district court level,” Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79

(3d Cir. 1987)), but that, as a matter of good practice, a district court should afford

“reasoned consideration” to the uncontested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879),

in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following an independent review of
           Case 1:20-cv-01016-CCC Document 14 Filed 09/23/20 Page 2 of 2




the record, the court being in agreement with Judge Carlson’s analysis and

recommendation, and concluding that there is no clear error on the face of the

record,1 it is hereby ORDERED that:

      1.       The report (Doc. 9) of Magistrate Judge Carlson is ADOPTED.

      2.       This case is DISMISSED pursuant to Federal Rule of Civil Procedure
               41(b). See FED. R. CIV. P. 41(b).

      3.       Plaintiff’s motions (Docs. 10, 11) are DENIED as moot.

      4.       Any appeal from this order is deemed to be frivolous and not taken in
               good faith. See 28 U.S.C. § 1915(a)(3).

      5.       The Clerk of Court shall close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania




      1
         Margaryan has not filed anything that might fairly be construed as an
objection to Judge Carlson’s report. Nor has Margaryan filed a proper complaint or
application to proceed in forma pauperis as ordered by the court. He has, however,
submitted a number of filings which generally (1) allege that he has been unable to
obtain the requisite certified copy of his prisoner trust fund account statement from
his former detention facility, Clinton County Correctional Facility (“CCCF”), and
thus cannot complete an application to proceed in forma pauperis, (2) claim that he
was transferred from CCCF to another detention facility in Alabama in retaliation
for filing this lawsuit, and (3) ask the court to order CCCF to provide Margaryan
with a copy of his prisoner trust fund account statement immediately. But even
if we were to grant Margaryan’s request, a fundamental problem remains: despite
now having three months in which to do so, Margaryan has yet to comply with the
court’s separate directive that he file a proper complaint describing his individual
claims and the nature of the relief sought in accordance with the Federal Rules of
Civil procedure. (See Doc. 5 ¶¶ 2-3). Thus, we agree in full with Judge Carlson’s
recommendation that this matter be dismissed for failure to comply with a court
order pursuant to Rule 41(b).
